Name: 76/787/ECSC, EEC, Euratom: Decision of the representatives of the Member States meeting in the council relating to the Act concerning the election of the representatives of the Assembly by direct universal suffrage
 Type: Decision
 Subject Matter: electoral procedure and voting;  EU institutions and European civil service
 Date Published: 1976-10-08

 Avis juridique important|41976D078776/787/ECSC, EEC, Euratom: Decision of the representatives of the Member States meeting in the council relating to the Act concerning the election of the representatives of the Assembly by direct universal suffrage Official Journal L 278 , 08/10/1976 P. 0001 - 0004DECISION (76/787/ECSC, EEC, Euratom) THE COUNCIL composed of the representatives of the Member States and acting unanimously, Having regard to Article 21 (3) of the Treaty establishing the European Coal and Steel Community, Having regard to Article 138 (3) of the Treaty establishing the European Economic Community, Having regard to Article 108 (3) of the Treaty establishing the European Atomic Energy Community, Having regard to the proposal from the Assembly, Intending to give effect to the conclusions of the European Council in Rome on 1 and 2 December 1975, that the election of the Assembly should be held on a single date within the period May/June 1978, Has laid down the provisions annexed to this Decision which it recommends to the Member States for adoption in accordance with their respective constitutional requirements. This Decision and the provisions annexed hereto shall be published in the Official Journal of the European Communities. The Member States shall notify the Secretary-General of the Council of the European Communities without delay of the completion of the procedures necessary in accordance with their respective constitutional requirements for the adoption of the provisions annexed to this Decision. This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. UdfÃ ¦rdiget i Bruxelles, den tyvende september nitten hundrede og seksoghalvfjerds. Geschehen zu BrÃ ¼ssel am zwanzigsten September neunzehnhundertsechsundsiebzig. Done at Brussels on the twentieth day of September in the year one thousand nine hundred and seventy-six. Fait Ã Bruxelles, le vingt septembre mil neuf cent soixante-seize. Arna dhÃ ©anamh sa BhruisÃ ©il, an fichiÃ º lÃ ¡ de mhÃ ­ MhÃ ©an FÃ ³mhair, mÃ ­le naoi gcÃ ©ad seachtÃ ³ a sÃ ©. Fatto a Bruxelles, addÃ ¬ venti settembre millenovecentosettantasei. Gedaan te Brussel, de twintigste september negentienhonderd zesenzeventig. For RÃ ¥det for De europÃ ¦iske FÃ ¦llesskaber FÃ ¼r den Rat der EuropÃ ¤ischen Gemeinschaften For the Council of the European Communities Pour le Conseil des CommunautÃ ©s europÃ ©ennes Thar ceann Chomhairle na gComhphobal Eorpach Per il Consiglio delle ComunitÃ europee Voor de Raad van de Europese Gemeenschappen Formand Der PrÃ ¤sident The President Le prÃ ©sident An t-Uachtaran Il Presidente De Voorzitter >PIC FILE= "T0010317"> >PIC FILE= "T0010318"> >PIC FILE= "T0010319">